Shepley, C. J.
— No exceptions were taken to the leave granted to amend by erasing two items of the account for intoxicating liquors. .
The amount of the account might be diminished by leave of the Court by the abandonment and erasure of certain items.
It being thus diminished, by allowing the plaintiff to take judgment, there will be no violation of the provisions of the statute declaring, that no action shall be maintained upon any claim or demand in whole or in part for spirituous liquors. Defendant defaulted.
Tenney, Rice, Appleton and Cutting, J. J., concurred.